DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  Applicant’s Request for Continued Examination (RCE) filed on 07/12/2020, the new Reissue Declaration filed on 09/18/2020, and Applicant’s Response to the Notice of Non-Compliant Amendment filed on 11/12/2020.  Applicant’s Response to the Notice of Non-Compliant Amendment includes an Amendment to the Claims and Remarks.  

In light of the Amendment to the Claims, it appears that claims 33-35, 38, 39, 42-44, 47, and 48 have been newly amended and claims 112-165 have been newly added.  Original claims 1-32 and new claims 51-111 have been officially canceled.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 33-50 and 112-165 are currently pending in the application.  Claims 33, 42, 112, 121, 130, 139, 148, 152, 156, 159, 162, and 164 are independent claims.
The Amendment to the Claims and the corresponding Remarks properly address the issues presented in the Notice of Non-Compliant Amendment mailed on 09/29/2020.

The objection to claims 33-103 (see: Final Action, pp. 4-6) has been withdrawn as necessitated by the Amendment to the Claims and the Remarks.

The rejection of claims 33-50 (see: Final Action, pp. 6-7) under 35 U.S.C. 251 has been withdrawn as necessitated by the new Reissue Declaration. 

The rejection of claims 33-50 (see: Final Action, pp. 7-8) under 35 U.S.C. 251 has been withdrawn as necessitated by the Amendment to the Claims. 

The rejection of claims 33-50 (see: Final Action, pp. 8-10) under 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn as necessitated by the Amendment to the Claims. 

The rejection of claims 34-39 and 43-48 (see: Final Action, pp. 10-11) under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn as necessitated by the Amendment to the Claims. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,080,139 B1 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 04/10/2020, 07/12/2020, 08/22/2020, 09/22/2020, 11/06/2020, 11/06/2020, 02/15/2021, and 04/30/2021 have been considered by the Examiner.
The IDS filed on 07/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the ten foreign patent documents referred to therein have not been considered.  Additionally, the three non-patent literature publications on said IDS have also been crossed-through.  Those three non-patent literature publications appear to be duplicates of non-patent literature publications already considered via the IDS filed on 10/30/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 148-165 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Vries (U.S. Patent No. 6,968,179, published 11/22/2005) in view of Glance (U.S. Patent No. 6,947,922, published 09/20/2005).

-In regard to substantially similar independent claims 148 and 152, De Vries teaches a computer implemented method of operating a location-aware device (De Vries, column 2, lines 21-28: “accessed by users from mobile personal information devices”; column 4, lines 60-67; Fig. 1: 120, 121, 122, 123) or a server device (De Vries, column 2, lines 28-35: “information service processes information…so as to then provide place-specific people notifications”; column 4, lines 45-59: “information service 100…on a server computer or group of servers”; Fig. 1: 100), the method comprising:
registering a user of the location-aware device with a server device to collect visited geographic location data (De Vries, column 11, lines 40-54: “includes a subscription or usage-based service, in which the user pays for use of the service”);
collecting the visited geographic location data for geographic locations visited by the location-aware device using a client-side application, the visited geographic location data comprising geographic locations visited by the location-aware device, the geographic locations visited automatically and passively recorded by the location-aware device (De Vries, column 5, lines 21-55: “personal mobile data communications devices…are equipped with location detecting capability to determine the locations of the individual personal mobile devices, so as to thereby infer the position of their users…at periodic intervals, or alternatively…whenever the location changes by a significant threshold amount”; column 6, lines 20-24: “a client software 
reporting, to the server device, first information indicating the visited geographic location data (De Vries, column 2, lines 30-31: “the location of those people as reported by their mobile personal devices”; column 5, lines 21-55: “The locations of the personal mobile data communications devices 120-123 are reported to…the information service 100”; column 7, lines 28-33);
receiving, from the server device, second information based on a geographic location of the location-aware device (De Vries, column 4, lines 54-59: “track locations…provide auxiliary information as to these other place-specific resources”; column 6, lines 24-52: “inference engine may also identify other resources relevant to the user in a the particular place context…text, audio, image or video”; column 11, lines 45-54: “providing advertising messages or promotions in combination with the search results or notifications…a nearby advertiser…These advertisements can be targeted”); and
presenting, on a display of the location-aware device, the second information in a context
sensitive manner (De Vries, column 2, lines 33-35: “notifications and search results may take the form of…textual display, or graphical display, among others”; column 8, lines 27-40: “transmits a notification message to the user…for appropriate presentation to the user”; Fig. 11).
	De Vries does not explicitly teach wherein its collected visited geographic location data included specific time-stamps of a time of visit or wherein said collected visited geographic 
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the reported geographic location data of De Vries to have included time stamps and a plurality of interactions as taught in Glance, because Glance taught that said functionality provided the benefit of enhanced information personalization and item recommendations (Glance, column 1, lines 29-61: “form of adaptive recommendation to provide further personalization...trade interaction data in return for improved and personalized information”; column 2, lines 2-5: “implicit rating is collected substantially non-intrusively and at very low cost to the user…deliver personalized recommendations”; column 3, lines 26-42: “takes into account both recency and frequency of...events.  This kind of data is a good representation of the user’s preferences”; column 5, line 30-column 6, line 2).

-In regard to substantially similar dependent claims 149, 153, 157, 160, 163, and 165, the modified De Vries reference teaches further comprising:
in response to user inputs received at the location-aware device, associate one or more of the geographic locations visited with one or more of an emoticon, user rating, bookmark, description, and user comment (De Vries, column 2, line 62-column 3, line 4: “the user can set rules and/or parameters…user can set a ‘visibility’ parameter”; column 5, lines 37-41: “the user may provide location information by direct input, for example (by speech, text”, column 6, lines 24-35: “The place context is a set of attributes”; column 8, lines 45-46: “These parameters can be designated explicitly by the user”; column 9, lines 32-45).

-In regard to substantially similar dependent claims 150 and 154, the modified De Vries reference teaches further comprising:
presenting, on the display of the location-aware device, information received from the information service (De Vries, column 2, lines 33-35: “notifications and search results may take the form of…textual display, or graphical display, among others”; column 8, lines 27-40: “transmits a notification message to the user…for appropriate presentation to the user”; Fig. 11).
De Vries does not explicitly teach wherein its observation of user behavior to infer the user’s situation and preferences (De Vries, column 3, lines 15-17; column 8, lines 55-56: “can infer default parameters for the notifications based on observation of user behavior”) included receiving, from the server device, information identifying patterns in the visited geographic location data by the location-aware device.  In the related user tracking art, Glance teaches a client-side application that tracks user interactions with handheld devices for the purpose of 
	It would have been obvious to one of ordinary skill in the art at the time of the invention for patterns to be identified in the reported geographic location data of De Vries, because Glance taught that said functionality provided the benefit of enhanced information personalization and item recommendations (Glance, column 1, lines 29-61: “form of adaptive recommendation to provide further personalization...mine the collection of user data and provide personalized recommendations…willing to trade interaction data in return for improved and personalized information”; column 2, lines 2-5: “implicit rating is collected substantially non-intrusively and at very low cost to the user…deliver personalized recommendations”; column 3, lines 26-54: “takes into account both recency and frequency of...events.  This kind of data is a good representation of the user’s preferences”; column 5, line 30-column 6, line 2: “This relationship can be used for obtaining implicit ratings of other items being interacted with by a user”).  

-In regard to substantially similar dependent claims 151 and 155, the modified De Vries reference teaches further comprising:

presenting, on the display of the location-aware device, the third information (De Vries, column 2, lines 33-35: “notifications and search results may take the form of…textual display, or graphical display, among others”; column 8, lines 27-40: “transmits a notification message to the user…for appropriate presentation to the user”; Fig. 11).

-In regard to substantially similar independent claims 156 and 159, De Vries teaches a computer implemented method of operating a location-aware device (De Vries, column 2, lines 21-28: “accessed by users from mobile personal information devices”; column 4, lines 60-67; Fig. 1: 120, 121, 122, 123) or a server device (De Vries, column 2, lines 28-35: “information service processes information…so as to then provide place-specific people notifications”; column 4, lines 45-59: “information service 100…on a server computer or group of servers”; Fig. 1: 100), the method comprising:
registering a user of the location-aware device with a server device to collect visited
geographic location data (De Vries, column 11, lines 40-54: “includes a subscription or usage-based service, in which the user pays for use of the service”);

reporting, to the server device, first information indicating the visited geographic location data (De Vries, column 2, lines 30-31: “the location of those people as reported by their mobile personal devices”; column 5, lines 21-55: “The locations of the personal mobile data communications devices 120-123 are reported to…the information service 100”; column 7, lines 28-33);
presenting, on a display of the location-aware device, information received from the information service (De Vries, column 2, lines 33-35: “notifications and search results may take the form of…textual display, or graphical display, among others”; column 8, lines 27-40: “transmits a notification message to the user…for appropriate presentation to the user”; Fig. 11).

	It would have been obvious to one of ordinary skill in the art at the time of the invention for the reported geographic location data of De Vries to have (1) included time stamps and a plurality of interactions and (2) for patterns to be identified in the reported geographic location data, as was taught in Glance, because Glance taught that said functionality provided the benefit of enhanced information personalization and item recommendations (Glance, column 1, lines 29-61: “form of adaptive recommendation to provide further personalization...mine the collection of user data and provide personalized recommendations…willing to trade interaction data in return for improved and personalized information”; column 2, lines 2-5: “implicit rating is collected substantially non-intrusively and at very low cost to the user…deliver personalized recommendations”; column 3, lines 26-54: “takes into account both recency and frequency of...events.  This kind of data is a good representation of the user’s preferences”; column 5, line 30-column 6, line 2: “This relationship can be used for obtaining implicit ratings of other items being interacted with by a user”).  

-In regard to substantially similar dependent claims 158 and 161, the modified De Vries reference teaches further comprising:
receiving, from the server device, third information identifying an other location-aware device in geographical proximity to the location-aware device (De Vries, column 2, lines 55-59: “set a proximity parameter…provided only when the other users on his or her buddy list are within a certain proximity”; column 3, lines 31-35: “information service can measure the 
presenting, on the display of the location-aware device, the third information (De Vries, column 2, lines 33-35: “notifications and search results may take the form of…textual display, or graphical display, among others”; column 8, lines 27-40: “transmits a notification message to the user…for appropriate presentation to the user”; Fig. 11).

-In regard to substantially similar independent claims 162 and 164, De Vries teaches a computer implemented method of operating a location-aware device (De Vries, column 2, lines 21-28: “accessed by users from mobile personal information devices”; column 4, lines 60-67; Fig. 1: 120, 121, 122, 123) or a server device (De Vries, column 2, lines 28-35: “information service processes information…so as to then provide place-specific people notifications”; column 4, lines 45-59: “information service 100…on a server computer or group of servers”; Fig. 1: 100), the method comprising:
registering a user of the location-aware device with a server device to collect visited geographic location data (De Vries, column 11, lines 40-54: “includes a subscription or usage-based service, in which the user pays for use of the service”);
collecting the visited geographic location data for geographic locations visited by the location-aware device using a client-side application, the visited geographic location data comprising geographic locations visited by the location-aware device, the geographic locations visited automatically and passively recorded by the location-aware device (De Vries, column 5, 
reporting, to the server device, first information indicating the visited geographic location data (De Vries, column 2, lines 30-31: “the location of those people as reported by their mobile personal devices”; column 5, lines 21-55: “The locations of the personal mobile data communications devices 120-123 are reported to…the information service 100”; column 7, lines 28-33);
receiving, from the server device, second information identifying an other location-aware device in geographical proximity to the location-aware device (De Vries, column 2, lines 55-59: “set a proximity parameter…provided only when the other users on his or her buddy list are within a certain proximity”; column 3, lines 31-35: “information service can measure the location of users and their proximity based on geographical coordinates”; column 9, lines 1-8: “proximity threshold…a radius in miles or kilometers, within which the people or resources must be located”; column 10, lines 44-53: “the information service provides notifications to the user when people on the user’s buddy list come within a proximity scope of the user”); and

	De Vries does not explicitly teach wherein its collected visited geographic location data included specific time-stamps of a time of visit or wherein said collected visited geographic location data included a plurality of geographic locations visited.  In the related user tracking art, Glance teaches a client-side application that tracks user interactions with handheld devices for the purpose of providing personalized services (Glance, column 1, line 65-column 2, line 14).  More specifically, Glance teaches wherein its client-side application can track and report to a server a plurality of user interactions, and wherein said plurality of user interactions are each associated with time-stamps (Glance, column 2, lines 26-41: “Gathering of interaction data from user interactions…based on recency and frequency of interaction…based on normalized time spent interacting”; column 3, lines 16-18: “User interaction data, i.e., which songs the user listens to, how often and when, is uploaded”; column 4, lines 30-55: “software able to track user interactions with information or other media on the handheld device...recording time stamps...records a table of the user’s listening events since his/her last connection…event may include track ID and timestamp (date and time).  Upon the next connection…history is automatically uploaded”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the reported geographic location data of De Vries to have included time stamps and a plurality of interactions as taught in Glance, because Glance taught that said functionality provided the benefit of enhanced information personalization and item recommendations .

Response to Arguments
Aside from the issues already addressed above, the Examiner notes that Applicant did not present any other direct arguments in the Remarks filed on 11/12/2020 (see: Remarks, pp. 16-39).

Allowable Subject Matter
Claims 33-50 and 112-147 are allowed.



Conclusion
The art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited art listed on the accompanying Notice of References Cited (Form PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:      

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992